Citation Nr: 1719936	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  07-34 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy, and patellar realignment.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for depression, hives, migraine headaches and PTSD.  

The issue of entitlement to a disability rating in excess of 20 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy, and patellar realignment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At his hearing, the Board received notification from the Appellant that a withdrawal of the appeal for the issue of entitlement to TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the claim for entitlement to TDIU is dismissed.


REMAND

As an initial matter, at his hearing, the Veteran reported that he was currently receiving treatment from the VA in Gainesville, Georgia for his service-connected right knee disability.  The most recent treatment records in the Veteran's claims file are dated in February 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, updated VA medical records should be obtained and added to the Veteran's electronic claims file.

At his hearing, the Veteran reported that his service-connected right knee disability had worsened.  A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a Veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  As the claim demonstrates that the Veteran's disability may have worsened since the last examination in September 2006, a new examination must be provided to assess the current severity of his right knee disability.

In addition, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

On review, the September 2006 VA examination report addressing the right knee provided only range of motion findings noted to be on active motion and did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  

As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. 

Accordingly, the case is REMANDED for the following action:

1.  All outstanding records, to include updated VA treatment records from the VA medical center in Gainesville, Georgia, dated from February 2013 to the present, should be obtained.  All reasonable attempts should be made to obtain such records. 
 
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination to determine the current level of impairment due to the service-connected right knee anterior cruciate ligament repair, tibial tubercle osteotomy, and patellar realignment.  The claims file and this remand must be reviewed by the examiner.

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee disability. 

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the right knee disability, including all associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


